Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 1 of 18
DAN V. BAIR II

15 Foster Street
Attorney at Law Quincy, Massachusetts 02169

Tel.: 508-277-0720

DAN V. BAIR, I
dbair@danbairlaw.com

File No.: 20122.001
October 15, 2020

SENT VIA FIRST CLASS MAIL
Erika V. Reis, Esq.

 

So 8

City of Boston Law Department m5 = =
1 City Hall Square, Room 615 =, =
Boston, MA 02201 wT ww
RE: Beth Donovan v. City of Boston, 2084CV01712A ZO

Mo -

Dear Attorney Reis: = a

It is my understanding that you agreed to accept service on behalf of the City of Boston
in the above referenced matter. Enclosed please find a copy of the complaint, civil action cover
sheet, tracking order and summons. Please fill out the back of summons indicating that you are
accepting service on behalf of the City of Boston and return it to me. I will then file it with the

court and cc you on the correspondence. Should you have any questions or concerns feel free to
contact me. Thank you.

Sincerely,

 
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 2 of 18

Commonwealth of Massachusetts

SUFFOLK, SS TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

civitpocketno. LOSYCVOITIAA
|) eth Dovoy AWN , PLAINTIFF(S),

Vv.
City isos tun , DEFENDANT(S)

SUMMONS

 

THIS SUMMONS IS DIRECTED TO Cie of (Sesto . (Defendarit’s name)

You are being sued. The Plaintiff(s} named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint le against you is attached to this summons and the original complaint has been
filed in the _. : ~¢ upe«to @ — Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

  

i. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide

 

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.

2. How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: a
Filing your signed original response with the Clerk's Office for Civil Business, Suh Hair. AK, Supt en

Three Peale lb * te of 6 (address), by mail or in person, AND

Gosl omy f Delivering or mailing a copy of your response to the Pl: Plaintiff’s Attorney/Plaintiff at the following
address: /$ f- “ostee Sk... Qu ¢ Y LU 4, OCI6F

3. What to include in your response. An “Answer” 6s one type of response to a Complaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Compiaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 3 of 18

Legal Assistance. You may. wish to get legal help from a lawyer. If you cannot get legal help, same basic
information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.
Required information on all filings: The “civil docket number” appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself'as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on
Withael {osepF¥ Donovan
Clerk-Magistrate

20

 
 

>

 

Nate: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

i hereby certify that on ,20__, | served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named in this summans, in the

following manner (See Mass. R. Civ. P. 4 (d)(1-5)):

 

 

 

 

Dated: ,20- Signature:

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 4 of 18

COMMONWEALTH OF MASSACHUSETTS
TRIAL COURT OF THE COMMONWEALTH

 

Suffolk, ss. Superior Court Department
Civil Action No.

BETH DONOVAN, )

Plaintiff )

. ) RECEIVED

)
CITY OF BOSTON ) AUG ~ 3 2020
Defendant ) SUPERIOR COURT-CIVIL
) MICHAEL JOSEPH DONOVAN
CLERK/MAGISTRATE
PLAINTIFF’S COMPLAINT
I. Nature of the Action

1, Plaintiff, Beth Donovan (“Donovan”), brings this action against the City of Boston
(“Boston”) for gender discrimination, hostile work environment based on gender,
retaliation, disability discrimination, and coercion, intimidation, threats and interfering
with the right to be free from discrimination in violation of Massachusetts General Laws,
Chapter 151B, Sections 4 (1), 4 (4), 4(4A) and 4 (16). Additionally, Donovan brings this
action against Boston for gender discrimination and retaliation in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000¢ et seg.

II, The Parties

2. Plaintiff, Beth Donovan, is a natural person residing in Boston, Suffolk County,
Massachusetts.

3. The City of Boston (“Boston”) is a municipality located in Suffolk County, °

Massachusetts. Boston Police Department (“BPD”), is a political subdivision of Boston

located at One Schroeder Plaza, Boston, Suffolk County, Massachusetts.
10.

11.

12,

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 5 of 18

Ill, Venue
Venue is proper as Plaintiff resides in Boston, Suffolk County, Massachusetts,

IV. The Facts
Boston is an employer as defined under G.L. c.151B, § 1 (5). BPD is a paramilitary
organization with a well-defined command structure.
Donovan has been an employee of the BPD for approximately twenty-four (24) years.
Donovan’s work performance has always been satisfactory.
On or about January 20, 2017, Donovan was promoted to Deputy Superintendent-
Assistant Bureau Chief (Bureau of Field Services), and was one of the three highest
ranking female employees of the BPD. Donovan supervised approximately 1300
uniformed officers.
On October 13, 2013, Donovan was sexually assaulted by a male suspect at a
restaurant located in Boston, Massachusetts. Donovan called 911 and the BPD
responded,
The suspect identified himself as a police officer and the BPD initially refused to
transport and book the suspect. With the suspect were two off-duty police officers-
Roger Layden (“Layden”) and Patrick McGillicuddy (“McGillicuddy”). They were
made aware of the sexual assault, but never identified themselves as BPD officers or
offered any assistance.
As Donovan was confronting the suspect, Layden and McGillicuddy smiled,
McGillicuddy raised his hands over his head and mockingly said something to the
effect “Don’t worry 1 won’t touch you too.”
Finally, the suspect was transported to the C-11 station for processing. Donovan later

learned the suspect was not processed in accordance with normal procedures and was
13.

14,

15.

16.

17.

18.

19.

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 6 of 18

instead granted numerous special privileges including being allowed to roam the C-11
booking area freely and making cell phone calls,

Over the next few days Donovan was contacted by William Evans (“Evans”) who
held the rank of Superintendent at the time and Superintendent in Chief Daniel
Linskey (“Linskey”) concerning the events of October 13, 2013. I was told by both
that there were approximately eleven Internal Affairs Division (“IAD”) complaints
filed concerning the incident (including a number against Layden and McGillicuddy).
For the next several years Donovan would make inquiries regarding the status of the
IAD investigation and was always told it was ongoing. Donovan was never
interviewed as part of any IAD investigation.

The male suspect who sexually assaulted DOnovan was convicted of indecent assault
and battery.

On January 20, 2017, Donovan was promoted to Deputy Superintendent, and as part
of her duties she reviewed open IAD cases in the districts she supervised.

In March 2017, Donovan met with Frank Mancini (“Mancini”), Superintendent of
IAD, and went over the open IAD cases. At that meeting Donovan inquired about the
status of the IAD cases stemming from her October 13, 2013 sexual assault. Mancini
replied he would look into it.

On June 4, 2017, there was a high school graduation party at the home of Donovan’s
next door neighbor, Lieutenant Richard Driscoll (“Driscoll”) which she attended with
her husband. Driscoll is an employee of the BPD. Prior to June 4, 2017, Donovan
did not have any issues of significance with Driscoll or his family.

Donovan left the party around 10:00pm and returned to her home. The party at
Driscoll’s home continued and Donovan observed several kids urinating on her lawn
and her neighbor’s bushes. Donovan went next door and told Driscoll what she saw

and he told Donovan he would handle it.
3
20.

2].

22.

23.

24.

25.

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 7 of 18

Soon after Donovan saw Driscoll and his wife outside at the top of their driveway.
Donovan went outside again and told Driscoll the music was too loud. Driscoll was
visibly intoxicated. Driscoll became enraged and threw his beer at Donovan. He then
screamed that Donovan was a “f------ c---” and that “I was so f------- done.” Driscoll
screamed this at Donovan repeatedly.

Donovan realized that Driscoll was out of control and extremely intoxicated so she
returned to her house. Driscoll followed Donovan to the door screaming at her that
Donovan was a “‘f------- coward” and that she was “so f------ done.” Donovan entered
her home and tried to close the door but Driscoll began pushing against the door.
Finally, Donovan was able to close and lock it.

Driscoll then began banging against the door, ringing the doorbells and screaming,
“come out and fight me you f------ coward.” At that point Donovan called 911 and
reported what was going on. Donovan spoke with Lieutenant Beth Leary (“Leary”),
Superintendent William Ridge (“Ridge”) and Captain Robert Ciccolo (“Ciccolo”) and
reported what was happening.

Eventually police cars from Area C-11 of the BPD arrived. No officer came to
Donovan’s door even though she was the one that called 9-11. Finally, Ciccolo came
to Donovan’s door and told her he would deal with Driscoll and then returned a while
later to say that Driscoll was in bed and would not bother Donovan that night.
Despite Donovan’s 911 calls, calls to supervisors and reporting of the incident no

BPD incident report was filed on the night of the incident. No responding officers
were required to file reports.

Afterwards, Driscoll sent Donovan multiple texts apologizing for his discriminatory
and harassing behavior of June 4, 2017.

Donovan filed a report with her supervisor, Ridge who forwarded it to IAD

documenting the incident on June 5, 2017. Ciccolo also filed a report several days
4
26.

27.

28.

29.

30.

31.

32.

td
Ww

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 8 of 18

later. However, portions of BPD phone transmissions and call logs were destroyed
by persons unknown in order to make Driscoll’s assault of her “disappear.”
Additionally, the 1.1 report filed concerning the incident of June 4, 2017, was
downgraded and changed from a Breaking and Entering charge to simply Investigate
Premises by the Chief of Staff for the Police Commissioner, Superintendent Kevin
Buckley). This was way outside the norm.

Mancini entered Donovan’s complaint into the IAD system on June 5, 2017;
however, he deliberately changed the information she submitted.

On June 6, 2017, Lieutenant Brian McEarchern threatened Donovan that “[I] could
have charges against [me]” stemming from the June 4, 2017 incident.

On July 27, 2017, Donovan was ordered by Mancini to report to [AD for an interview
concerning her IAD complaint against Driscoll.

On July 28, 2017, Donovan was interviewed by IAD concerning the June 4, 2017,
incident. Donovan gave IAD the names and contact information of multiple
witnesses to Driscoll’s discriminatory and assaultive conduct on June 4, 2017.
However, IAD did not bother to contact witnesses until November of 2017 following
her repeated inquiries.

On August 4, 2017, Donovan met with Mancini and Sergeant Rich Dahill (““Dahil]”)
to review the status of the October 13, 2013 incident and subsequent IAD
investigation.

Mancini told Donovan he looked into the alleged IAD investigation into the October
13, 2013, incident and said there was no investigation. When Donovan told him that
Evans and Linskey told her there was an investigation Mancini said they must have
been mistaken,

Donovan then told Mancini she knew officers that were interviewed as part of the

investigation, At this point Mancini smirked at her and said “clearly nobody found
5
34.

35,

36,

37,

38.

39.

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 9 of 18

anything egregious enough to investigate.” Mancini blatantly lied as there was an
investigation.

Donovan was visibly shaking when she left Mancini’s office as Donovan had been
led to believe that there was an ongoing investigation since 2013. Donovan then
approached her supervisor, Superintendent Ridge and told him what occurred. Ridge
concurred that he was also led to believe that there was an ongoing investigation.
Donovan submitted a FOIA request to the BPD concerning the October 13, 2013 IAD
investigation. Donovan learned that eleven (11) officers were interviewed as part of
the investigation; however, Layden and McGillicuddy were not among those
interviewed,

On or about August 21, 2017, Donovan met with Evans and complained about how
Mancini was hostile towards women and explained how. Mancini failed to investigate
her IAD complaints of October 13, 2013 (Sexual Assault Incident) and June 5, 2017
(Driscoll Incident). Evans assured Donovan that her IAD complaints would be
investigated.

On or about August 24, 2017, at the Boston Police Harbor Patrol! Unit, Evans told
Donovan he spoke with Mancini. Evans stated he told Mancini “first Donna [Gavin]
and now Beth, people are going to think you have a problem with women.” Evans
then told Donovan Mancini stated “I love women!” At this point Evans burst out
laughing and when Donovan did not laugh he stated “1 know, I know he will get this
done.” Donovan was humiliated.

On September 23, 2017, Donovan was informed by Ridge that the Driscoll’s house
had been egged and she was suspected of doing it. While multiple people were
interviewed by IAD (including Driscoll’s wife) Donovan was not.

After the June 4, 2017, incident Donovan had a number of home security cameras

installed at her residence. Donovan has video (which she alerted Superintendent
6
40.

41.

42.

43.

44.

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 10 of 18

Ridge and IAD to) of a male youth walking up her street and throwing an egg at the
Driscoll’s home. No one from IAD bothered to view the video.

On September 26, 2017, Donovan was approached by Sergeant Mark Freire
(“Freire”) of the BPD Peer Support Unit. Friere told her “people were concerned
about my drinking.” Donovan was taken aback and asked what he was talking about.
Friere stated he was told Donovan was drinking during the October 13, 2013 incident,
the Driscoll incident and an incident in Marshfield (Donovan has a summer home in
Marshfield). Donovan explained that none of the incidents he mentioned had
anything to do with her drinking. Upon information and belief, Friere was sent to
speak to Donovan in an effort to intimidate her.

Evans, who was now the Police Commissioner, called Ridge and one of Donovan’s
subordinates into his office and called her a drunk.

On September 28, 2017, Donovan was informed by Captain John Danilecki
(“Danilecki”), who was under her chain of command and did not work in IAD, that
there were now IAD complaints lodged against Donovan concerning her interactions
with her neighbor in Marshfield.

On September 26, 2017, Donovan’s neighbor, Dick Reirdon (“Reirdon”) in
Marshfield filed for a Harassment Prevention Order against her. When Donovan
appeared in court to defend herself she noticed Lieutenant Fred Williams of BPD’s
TAD was present. Reirdon decided to withdraw his petition for a Harassment
Prevention Order and told Donovan’s attorney that the BPD/IAD instructed him to
file it against Donovan.

On or about November 18, 2017, Donovan was told Driscoll filed another police
report claiming his house was egged again. Upon information and belief, IAD

opened yet another complaint against Donovan.
45.

46.

47.

48.

49.

50.

D1.

52,

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 11 of 18

On or about January 11, 2018, Mancini told Donovan that JAD would not seek
complaints against Driscoll for his discriminatory, criminal and harassing behavior on
June 4, 2017.

On January 12, 2018, Donovan filed an application for a criminal complaint against
Driscoll.

On January 16, 2018, Donovan filed a complaint for hostile work environment based
on gender against Mancini with the BPD.

As a result of Donovan filing a complaint of discrimination, the BPD began
circumventing her in the chain of command, denying her access to information and
resources in conjunction with her job duties and responsibilities and not inviting
Donovan to important meetings.

Donovan was denied privileges/benefits normally extended to her male counterparts.
On or about February 16, 2018, there was a District Court hearing on Donovan’s
criminal complaint against Driscoll. Information that was confidential and in the
possession of IAD/BPD was leaked to Driscoll’s attorney and used in the proceeding.
IAD/BPD does not leak confidential information concerning male supervisory
employees.

On March 19, 2018, Sergeant Richard Fitzpatrick (“Fitzpatrick”) filed a frivolous
TAD complaint against Donovan concerning a report she submitted to Superintendent
in Chief Kevin Buckley on March 3, 2018.

On May 9, 2018, Donovan was placed on administrative leave. Her badge, weapon
and license to carry were confiscated by the BPD. Donovan, at the time, was not told
the reason for being placed on administrative leave. Donovan believes this was done
in retaliation for her filing complaints against Driscoll, Mancini and the BPD. BPD’s

conduct was degrading and humiliating.
53.

54.

55,

56.

57,

38.

59.

60.

Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 12 of 18

Neither Mancini nor Driscoll have been placed on administrative leave. Moreover, to
my knowledge none of the male officers who I have named in my IAD complaints
have ever been placed on administrative leave.

On May 24, 2018, Donovan was informed that Driscoll’s wife and an unnamed
source filed complaints against her for allegedly making a racial comment about
Chief William Gross (“Gross”). Donovan has never made any racial comments about
Gross.

The BPD has a pattern and/or practice of falsely accusing female supervisory officers
of making racial comments about male supervisory officers in retaliation for bringing
complaints of harassment/discrimination.

On or about April 19, 2018, the male suspect who was convicted of sexually
assaulting Donovan filed for a new trial with the Boston Municipal Court. Contained
within the pleadings was confidential and personal information concerning Donovan
which was leaked to the male suspect’s attorney by IAD/BPD. This was stated in
affidavit submitted by the male suspect’s attorney. This was done by the BPD in
retaliation for Donovan filing complaints of harassment and/or discrimination.

On or about July 30, 2018, Donovan filed a complaint with the Massachusetts
Commission Against Discrimination.

On or about September 22, 2018, Donovan was demoted from Deputy Superintendent
to Sergeant. This was done in retaliation for Donovan filing complaints of
harassment and/or discrimination,

Upon information and belief, the BPD has a pattern and/or practice of retaliating
against female supervisory officers when they make complaints of harassment and/or
discrimination against male supervisory employees.

As aresult of Defendant’s discriminatory and retaliatory behavior Donovan has

suffered emotional distress.
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 13 of 18

COUNT ONE
GENDER DISCRIMINATION AND HOSTILE WORK
ENVIRONMENT BASED ON GENDER
(Violation of M.G.L. ¢.151B, § 4 [1])

 

61. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1

through 60 above and incorporates same by reference.

62. Defendant, Boston discriminated against Plaintiff with respect to terms, conditions,
and/or privileges of employment based on her gender as outlined above in paragraphs 1-
61. Additionally, Boston created and maintained a hostile work environment against
Plaintiff based on her gender.

63. As aresult of the Boston’s conduct, Plaintiff has suffered damages, including but not
limited to, lost wages, emotional distress damages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston, in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

applicable.

COUNT TWO
RETALIATION (Violation of M.G.L. c.151B, § 4 [4])

64, Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1
through 63 above and incorporates same by reference.

65. Plaintiff engaged in protected activity by complaining of discrimination, to the BPD.

66. Plaintiff engaged in protected activity by filing a charge of discrimination with the
Massachusetts Commission Against Discrimination.

67. Defendant retaliated against Plaintiff for engaging in protected activity as outlined above

in paragraphs 1-66.
10
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 14 of 18

68.  Asaresult of the Defendant’s conduct, Plaintiff has suffered damages, including but not
limited to, emotional distress damages, lost wages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

applicable.

COUNT THREE
INTERFERENCE WITH THE RIGHT TO BE FREE FROM DISCRIMINATION
(Violation of M.G.L. c.151B, § 4 [4A]

69. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs |
through 68 above and incorporates same by reference.

70. Plaintiff exercised rights granted and/or protected under M.G.L. c.151B as outlined in

Paragraphs 1-69 above.

71. Defendant Boston interfered, coerced, intimidated and/or threatened Plaintiff as a result
of her activities outlined in Paragraphs 1-70 above.

72. As a result of the Defendant’s conduct, Plaintiff has suffered damages, including but not
limited to, emotional distress damages, lost wages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

 

 

applicable. —
COUNT FOUR
DISABILITY DISCRIMINATION
(Violation of M.G.L. c.151B, §4 [16])
73. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1]

through 72 above and incorporates same by reference.

11
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 15 of 18

74, Defendant discriminated against Plaintiff with respect to terms, conditions, and/or
privileges of employment based on a perceived disability (alcoholism) as outlined above
in paragraphs 1-73.

75. As a result of the Defendant’s conduct, Plaintiff has suffered damages, including but not
limited to, emotional distress damages, lost wages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

applicable.

COUNT FIVE
GENDER DISCRIMINATION AND HOSTILE WORK
ENVIRONMENT BASED ON GENDER
(Violation of Title VII, 42 U.S.C. § 2000¢-2)

76. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1]

through 75 above and incorporates same by reference.

77. Defendant, Boston discriminated against Plaintiff with respect to terms, conditions,
and/or privileges of employment based on her gender as outlined above in paragraphs 1-
76. Additionally, Defendant created and maintained a hostile work environment against
Plaintiff based on her gender.

78.  Asaresult of Defendant’s conduct, Plaintiff has suffered damages, including but not
limited to, lost wages, emotional distress damages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston, in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

applicable.

12
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 16 of 18

COUNT SIX
RETALIATION (Violation of Title VII, 42 USC § 2000e-3)

79. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1
through 78 above and incorporates same by reference.

80. Plaintiff engaged in protected activity by complaining of discrimination/retaliation to
Boston.

81. Plaintiff engaged in protected activity by filing a charge of discrimination with the
Massachusetts Commission Against Discrimination.

82. Defendant Boston retaliated against Plaintiff for engaging in protected activity as
outlined above in paragraphs 1-81.

83. As aresult of the Defendant’s conduct, Plaintiff has suffered damages, including but not
limited to, emotional distress damages, lost wages, costs, reasonable attorney’s fees and
interest.

WHEREFORE, Plaintiff Beth Donovan demands judgment against Defendant, City of

Boston in an amount that the Court deems just, plus interest, costs, and attorneys’ fees where

applicable.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL TRIABLE ISSUES.

PLAINTIFF,
BETH DONOVAN

L

Dan V. Bair II, Bad. BBO 654369)
dbair(@danbairlaw.com

Dan V. Bair, Attorney at Law

15 Foster Street

Quincy MA 02169

Tel: (508) 277-0720

Fax: (617) 770-4091

 
 

Date: July 31, 2020 By:

 

13
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 17 of 18

 

CIVIL TRACKING ORDER DOCKET NUMBER , Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2084CV01712 a The Superior Court ¥

 

 

CASE NAME:

Michael Joseph Donovan, Clerk of
Donovan, Beth vs. City of Boston P emour

 

TO: Dan V Bair, Il, Esq. COURT NAME & ADDRESS -
15 Foster St Suffolk County Superior Court - Civil

. Suffolk County Courthouse, 12th Floor
Quincy, MA 02169 Three Pemberton Square
Boston, MA 02108

 

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

 

 

 

 

 

 

 

 

STAGES OF LITIGATION DEADLINE

SERVED BY FILED BY HEARD BY
Service of process made and return filed with the Court | 11/02/2020 a :
Response to the complaint filed (also see MRCP 12) is ‘ 3 Pe | 12/01/2020 Cian
All motions under MRCP 12, 19, and 20 12/01/2020 12/31/2020 ppieroon
All motions under MRCP 15 12/01/2020 12/31/2020 02/01/2021
Lege oreieted and depositions served and non-expert 05/31/2021 | 7 i a
All motions under MRCP 56 06/29/2021 07/29/2021 i 3
Final pre-trial conference held and/or firm trial date set BS ee ie ie SYN ky : 11/26/2021
Case shall be resolved and judgment shall issue by : Hea : i | 08/03/2022

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE |SSUED ASSISTANT CLERK PHONE

08/03/2020 Timothy C Walsh (617)788-8121

 

 

 

Date/Time Printed: 08-03-2020 14:52:49 SCVOZE\ 08/2016

 
Case 1:20-cv-11976 Document 2-3 Filed 11/04/20 Page 18 of 18

 

 

 

 

 

 

 

 

 

 

 

 

EN! KETIGNICOVERIGHEET DOCKET NUMBER 7 Trial Court of Massachusetts .
The Superior Court
PLAINTIFF(S): Beth Donovan COUNTY
Suffolk
ADDRESS: Boston, Massachusetts
DEFENDANT(S): City of Boston
ATTORNEY: Dan V. Bair II
ADDRESS: 15 Foster Street, Quincy, MA 02169 ADDRESS: Boston Police Depariment, One Schroeder Plaza, Boston, MA 02120

 

 

 

 

BBO: 654367
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?

B22 Employment Discrimination/Retaliation F YES LC] NO

“If “Other” please describe:

 

is there a claim under G.L. c. 93A? Is this_a class action under Mass. R. Civ. P. 237
[_] YEs NO

[_] YES NO
STATEMENT OF DAMAGES PURSUANT TO GL, c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS

(attach additional sheets as necessary)

A. Documented medical expenses to date:
1, Total hospital Expenses oo... css csetssesseeeecesenssenenstessssavsssssesenssesssaesesceesesesussnssesasessscesstsesusvesssecauscerscsessssssussveveotsassvessaaneasens

 
  
  
  

 

2. Total doctor expenses ........... Boner
3. Total chiropractic ExPENSeS oo. cccscessseserssesssssssecsscecstsssseessssevsteansssevsesecessesssevsessecessssceacavaresesesessecesueneveeavens aus: ssn
4. Total physical therapy expenses ............. wee wy TEE eed
5. Total other expenses (describe DelOW) ..........cccssscssseesscsssessssssseseessetsssassesnes corp LL. Sek eee og
fm) uptotal (4):
it oc ees
S50 S&S G )
B. Documented lost wages and compensation to date susserenconnuaeunseronsannnnanarereannunatessnnnunsescensnannuneensansnnnnnnsasessensansnsnnessseeeenstsGah Gadeepyers Dewi ®
C. Documented property damages to date ....ccccscccsceeseeeseeseeceneoee EEC duis je TFA
D, Reasonably anticipated future medical and hospital expenses .... ADE ogee =
E. Reasonably anticipated lost Wages .........ccssssseseseerenees vf) Ts Geeesssmenaeernee SDs
F. Other documented items of damages (describe DeEIOW) ..........cccccccsccssssssscseessscccssnssvecersavscesuasacessasatacsesevesanacsvesnavenenseaest =o .. ane <—eAow0e—
Emotional Distress and Lost Wages > S oO - fT]
G. Briefly describe plaintiff's injury, including the nature and extent of injury: R 2 = CT
Employment Discrimination and Retaliation resulting in lost wages and emotional distress damages > m4

TOTAL (A-F):$250,000+

CONTRACT CLAIMS
. (attach additional sheets as necessary)
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).

Provide a detailed description of claim(s):
TOTAL: $
Signature of Attorney/ Unrepresented Plaintiff: X Date: 7/3 ( [ao 20
me, and county of any related actions pending inthe Superior Court.

 

RELATED ACTIONS: Please provide the case number, cas

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SUC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the various method

  

Date: July 31, 2020

 

 

Signature of Attorney of Record: X

 
